September 24, 2015




                                JUDGMENT

                 The Fourteenth Court of Appeals
                     ROBERT LOUIS MARTIN, Appellant

NO. 14-14-00730-CV                         V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

       This cause, an appeal from the order signed on September 5, 2014, was
heard on the transcript of the record. We have inspected the record and find error
in the order. We therefore order the order of the court below REVERSED and
RENDER an order denying the request by appellee, The State of Texas, for
renewal of the prior order for inpatient mental health services. We further order
this decision certified below for observance.